                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01562-PAB

LAURA CASTRO,


       Plaintiff,

v.

STATE FARM FIRE AND CASUALTY COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant State Farm Fire and

Casualty Company’s Notice of Removal [Docket No. 1]. Defendant asserts that this

Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 1, ¶ 2.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction, an

individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

be physically present in the state and intend to remain there.” Id. at 1260. The facts

presently alleged are insufficient to establish plaintiff’s citizenship.

       The Notice of Removal alleges that plaintiff “is a citizen of the State of Colorado.”

Docket No. 1 at 2, ¶ 3. However, the evidence upon which defendant relies to establish

plaintiff’s citizenship – namely, plaintiff’s state court complaint, see Docket No. 1-1 –

does not support defendant’s allegations. In her complaint, plaintiff does not allege that

she is a citizen of Colorado. Instead, the complaint states that plaintiff is a “resident of



                                               2
Pueblo County, State of Colorado.” Docket No. 1-1 at 1. Residency is not synonymous

with domicile, see Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48

(1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can reside

in one place but be domiciled in another.”) (citations omitted)), and only the latter is

determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514

(10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’

for the purposes of establishing diversity.”).

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (internal quotation marks omitted)), it

is

       ORDERED that, on or before June 14, 2019, defendant State Farm Fire and

Casualty Company shall show cause why this case should not be remanded to state

court due to the Court’s lack of subject matter jurisdiction.


       DATED June 5, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                                 3
